Exhibit 10.1

FORM OF

AMENDMENT TO SEVERANCE AGREEMENT

THIS AMENDMENT TO SEVERANCE AGREEMENT (“Amendment”) is made this 16th day of
December, 2014, by and between Forest Oil Corporation, a New York corporation
(the “Company”), and                      (“Executive”).

WHEREAS, the Company and Executive have heretofore entered into that certain
Severance Agreement dated as of                      (the “Severance
Agreement”); and

WHEREAS, the Company and Executive desire to amend the Severance Agreement as
set forth herein;

NOW, THEREFORE, in consideration of the premises set forth above and the mutual
agreements set forth herein, the Company and Executive hereby agree that the
Severance Agreement shall be amended as hereafter provided, effective as of the
date first set forth above:

1. Paragraph 6 of the Severance Agreement shall be deleted and the following
shall be substituted therefor:

“6. Certain Restrictions. In consideration of the severance payments and
benefits to which Executive would be entitled in the event of an Involuntary
Termination under the conditions described in Paragraph 3 of this Agreement
(including without limitation any acceleration of vesting of equity-based awards
as described in Paragraph 3(c) hereof), Executive agrees as follows:

(a) Non-Interference with Business Relationships. While Executive is employed by
the Company (the “Employment Period”) and for a period of two (2) years
following Executive’s termination of employment with the Company following a
Change of Control while this Agreement is in effect (whether or not such
termination is an Involuntary Termination) (the “Restricted Period”) Executive
shall not directly or indirectly take any actions which are intended to, or
which can reasonably be expected to, disrupt or interfere with in any
significant way any existing relationship that the Company has with any third
party.

(b) Non-Solicitation. During the Employment Period and the Restricted Period,
Executive shall refrain from knowingly, directly or indirectly, soliciting for
employment any employees of the Company without the advance written consent of
the Company, which consent may be withheld for any reason.

(c) No Disparaging Comments. Except to the extent otherwise required or
compelled at law or under subpoena, during the Employment Period and the
Restriction Period, Executive shall refrain from making any public derogatory or
disparaging comment concerning the Company or any of the current or former
officers, directors or employees of the Company. Notwithstanding the immediately
preceding sentence, nothing herein shall be construed to preclude Executive from
enforcing any rights or claims Executive may have against the Company (or to
defend against any claims by the Company) arising under this Agreement.



--------------------------------------------------------------------------------

(d) Company Property. Promptly following the termination of Executives
employment, Executive shall return to the Company all property of the Company,
and all copies thereof in Employee’s possession or under Executive’s control.

(e) No Limitation on Remedies. Nothing in this Agreement shall be construed as
preventing the Company from pursuing any and all remedies available to it for
the breach or threatened breach of the covenants in this Paragraph 6, including
recovery of money damages or temporary or permanent injunctive relief.
Accordingly, Executive acknowledges that the remedy at law for breach of the
covenants in this Paragraph 6 may be inadequate and that, in addition to any
other remedy the Company may have, it shall be entitled to an injunction
restraining any breach or threatened breach.”

2. As amended hereby, the Severance Agreement is specifically ratified and
reaffirmed.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment effective as herein provided.

 

FOREST OIL CORPORATION By:  

 

Name:   Title:   EXECUTIVE

 

[Name of Executive]